                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

BRANDY M. LIANG,

                  Plaintiff,
                                           Case No. 18-13750
v.
                                           HON. GEORGE CARAM STEEH
STATE OF MICHIGAN AND
POLICE DEPARTMENT OF
FARMINGTON HILLS,

              Defendants.
______________________________/

     ORDER GRANTING PLAINTIFF IN FORMA PAUPERIS STATUS
     AND DISMISSING CASE PURSUANT TO 28 U.S.C. § 1915(e)(2)

      Plaintiff Brandy Liang, proceeding pro se, has filed suit against the

State of Michigan and the Farmington Hills Police Department. Based

upon the financial information in the Application to Proceed Without

Prepaying Fees or Costs, the court grants plaintiff in forma pauperis status

pursuant to 28 U.S.C. § 1915. For the reasons that follow, however, the

court dismisses plaintiff’s complaint pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failing to state a claim on which relief may be granted.


      On August 21, 2018, plaintiff filed a lawsuit alleging, in part, wrongful

arrest, Miranda violations and false statements by the Farmington Hills

Police Department. (“First Lawsuit”; Case No. 18-12612) The allegations
made in the First Lawsuit arose out of an incident that occurred on June 17,

2018, wherein plaintiff was charged with domestic violence against her

husband. The Farmington Hills Police Department filed a motion to dismiss

pursuant to Federal Rule of Civil Procedure 12(b)(6). The motion was

granted and plaintiff’s First Lawsuit was dismissed in its entirety on

November 7, 2018.

      On December 3, 2018 Ms. Liang filed a new complaint against the

“State of Michigan Police Department of Farmington Hills.” (“Second

Lawsuit”; Case No. 18-13750). The allegations in the Second Lawsuit

arose out of an incident that occurred on November 2, 2018. The Second

Lawsuit was assigned to another judge in this district. On December 7,

2018 Ms. Liang filed an amended complaint against the “State of Michigan

Police Department of Farmington Hills” based on allegations arising out of

her domestic violence arrest of June 17, 2018. Ms. Liang asserted claims

of false arrest, false police reports and excessive force related to her arrest.

These are the same claims Ms. Liang brought in the First Lawsuit.

      Plaintiff’s amended complaint superseded and replaced her original

complaint in the Second Lawsuit. See, e.g. Scott v. City of Detroit, No. 15-

10921, 2016 WL 3254582, at *6 (E.D. Mich. June 14, 2016); Drake v. City

of Detroit, 266 Fed.Appx. 444,448 (6th Cir. 2008) (“an amended complaint

                                       2
supersedes all prior complaints”). After the amended complaint was filed,

the Second Lawsuit was reassigned to this judge as a companion case

because it appeared that the same parties were involved and the cases

arose out of the same transaction or occurrence. See L.R.

83.11(b)(7)(a)(ii).

      “The doctrine of res judicata, or claim preclusion, provides that a final

judgment on the merits of an action precludes the ‘parties or their privies

from relitigating issues that were or could have been raised’ in a prior

action.” Kane v. Magna Mixer Co., 71 F.3d 555, 560 (6th Cir. 1995)

(quoting Federated Dep't Stores, Inc. v. Moitie, 452 U.S. 394, 398, 101

S.Ct. 2424, 2428, 69 L.Ed.2d 103 (1981)).

      It is apparent on the face of plaintiff’s amended complaint that she is

making the same claims against the same defendant as she did in her First

Lawsuit which was dismissed on November 7, 2018. Now, therefore,

      IT IS HEREBY ORDERED that the above-captioned matter is

dismissed pursuant to the doctrine of res judicata.

      Based on the preceding order, this court certifies that any appeal

from this decision would be frivolous, not in good faith and, therefore,

pursuant to 28 U.S.C. § 1915(a)(3), may not be taken in forma pauperis.

      SO ORDERED.

                                       3
Dated: February 6, 2019

                                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE


                             CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record
               and Brandy Liang 31217 Country Ridge Circle, Farmington
                                   Hills, MI 48331 on
                   February 6, 2019, by electronic and ordinary mail.

                                s/Marcia Beauchemin
                                    Deputy Clerk




                                         4
